DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This non-final office action is responsive to Applicants' application filed on 06/29/2020.  Claims 1-12 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann (5557153 and hereinafter as Hans) in view of Cimatti (20140175920)

Regarding claim 1. Hans teaches a motor cooling member [cooling member of fig 1] comprising: a plurality of discharge ports [29] that discharge fluid toward a motor [motor of fig 1]; 
a basis fluid passage [19/29] connected to the fluid feed port; 
and a plurality of derived oil passages [see arrows from 19 (left and right side) indicative of branching into 23], each of the plurality of derived oil passages being formed by branching from the basis oil passage so as to correspond to each of the plurality of discharge ports and being formed so as to connect the basis oil passage to each of the discharge ports [passages with branches are integrally coupled], and the plurality of derived oil passages being formed in different shapes from each other [branch channel leading in 23 has an L shape and branch leading into stator is straight].  
While Hans teaches a fluid feed port to which fluid is fed.  However, Hans does not explicitly mention said fluid to be oil.   Whereas, Cimatti teaches to use oil in a cooling system [¶5].  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use oil as a cooling means as suggested by Cimatti because oil can also ensure the lubrication of mechanical components (mainly bearings) of the electrical machine without needing to interpose sealing devices, but also some drawbacks because mineral oil has a lower heat removal capacity than water (normally this lower heat removal capacity is compensated by keeping the temperature of the mineral oil lower, with a consequent oversizing of the cooling circuit) [¶5].

Regarding claim 2. Hans as modified teaches the motor cooling member according to claim 1, wherein the plurality of derived oil passages are formed in shapes such that a pressure loss of the oil that flows increases as a distance from the oil feed port decreases [as fluid moves away from 18 in Hans, channels are shown to be decreasing in size thus anticipating limitation].  

Regarding claim 3. Hans as modified teaches the motor cooling member according to claim 1, wherein the plurality of derived oil passages differ from each other in at least one of a length in an oil flow direction [Hans shows a flow direction], a number of flexures, and a cross-sectional shape perpendicular to the oil flow direction.  

Regarding claim 4. Hans as modified teaches the motor cooling member according to claim 1, wherein the plurality of discharge ports are disposed so as to face an axial end surface of the motor [i.e. axial direction of surface of stator Hans], and wherein the plurality of discharge ports are disposed at different positions in a radial direction of the motor [discharge ports are shown in upper radial side and lower radial side in Hans].  

Regarding claim 5, 10-12. Hans as modified teaches the motor cooling member according to claim 1, wherein the plurality of discharge ports are disposed so as to face a radially outer side surface of the motor [branch on both left and right side leading into 23 expand in a radial direction and axial direction, shown by arrows].  
	
Regarding claim 6. Hans as modified teaches the motor cooling member according to claim 2, wherein the plurality of derived oil passages differ from each other in at least one of a length in an oil flow direction [branches differ in multiple directions as shown by fluid arrows in Hans], a number of flexures, and a cross-sectional shape perpendicular to the oil flow direction.  

Regarding claim 7-9. Hans as modified teaches the motor cooling member according to claim 2, - 18 -wherein the plurality of discharge ports are disposed so as to face an axial end surface of the motor [i.e. axial direction of surface of stator Hans], and wherein the plurality of discharge ports are disposed at different positions in a radial direction of the motor [discharge ports are shown in upper radial side and lower radial side in Hans].  


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839